DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10935807 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 14-22 and 25-31 allowed.
The following is an examiner’s statement of reasons for allowance: 
See Allowable Subject Matter indicated in the Non-Final Office Action dated 6/26/20 of Allowance in Parent Case 16/257109.
In regards to claim 14, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device and specifically including “light emitted from a first position in the first diffractive element enters a range of ±0.8 mm with respect to a second position corresponding to the first position in the second diffractive element.”
As disclosed in the Non-Final Office Action “Potin discusses how the “… third part 33 of the optical axis corresponds to the reflection of the second part 32 of this same optical axis on the diffractive mirror 21, and one observes thereat, between the diffractive mirror 21 and the screen of the imager 20, a second pupillary image 30 which exhibits a tangent plane substantially normal to the local optical axis 33 (Potin: 8:23-33),” but fails to disclose a tolerance range.”
In regards to claim 27, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device and specifically including “an optical distance between the first diffractive element and the first mirror is shorter than an optical distance between the first mirror and the second diffractive element.”
As disclosed in the Non-Final Office Action “Potin discloses the effect the distance from the mirror 21 to the second intermediate image 27 has on the image deformation, but fails to disclose the spacing between the diffractive mirrors 21 and 23 compared to the spacing between mirror 23 and the spherical mirror 1. As illustrated, it would appear as though the dimensions are the opposite of the claimed invention.”
In regards to claim 31, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device and specifically including “light emitted from a first position in the first diffractive element enters a range of ±0.8 mm with respect to a second position corresponding to the first position in the second diffractive element.”
As disclosed in the Non-Final Office Action “Potin discusses how the “… third part 33 of the optical axis corresponds to the reflection of the second part 32 of this same optical axis on the diffractive mirror 21, and one observes thereat, between the diffractive mirror 21 and the screen of the imager 20, a second pupillary image 30 which exhibits a tangent plane substantially normal to the local optical axis 33 (Potin: 8:23-33),” but fails to disclose a tolerance range.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY A ALMEIDA/           Examiner, Art Unit 2622                                                                                                                                                                                             	8/16/22






/ALEXANDER EISEN/           Supervisory Patent Examiner, Art Unit 2622